      Case 7:20-cv-00106 Document 10 Filed on 07/08/20 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    July 08, 2020
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              MCALLEN DIVISION

UNITED STATES OF AMERICA,         §
                                  §
VS.                               § CIVIL ACTION NO. 7:20-CV-106
                                  §
0.35 ACRES OF LAND, MORE OR LESS, §
et al,                            §
                                  §
       Defendants.                §

       NOTICE OF RESCHEDULING OF INITIAL PRETRIAL CONFERENCE

       The Initial Pretrial Conference (previously set for July 8, 2020) is hereby reset for

September 10, 2020, at 9:00 a.m. before the Honorable Randy Crane, in the 9th Floor

Courtroom, Bentsen Tower, 1701 West Business Highway 83, in McAllen, Texas.

       SO ORDERED this 8th day of July, 2020, at McAllen, Texas.


                                             ___________________________________
                                             Randy Crane
                                             United States District Judge




1/1
